*894ORDER
Per Curiam
Tony Putman appeals the judgment denying his Rule 24.035 motion after he pled guilty to forcible rape, second-degree robbery, and two counts of kidnapping and was sentenced to a total of 40 years in prison. Putman contends the motion court clearly erred in denying his post-conviction motion because he established that plea counsel misled him to believe that, if he pled guilty, he would receive a total sentence of only 20 years in prison. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the motion court’s judgment.
AFFIRMED. Rule 84.16(b).